Case 3:20-cv-01161-MO   Document 6-1   Filed 07/20/20   Page 1 of 5




                                                           EXHIBIT 1, Page 1 of 5
                                                 DECLARATION OF SHEILA POTTER
                                                       Case No. 3:20-cv-01161-MO
Case 3:20-cv-01161-MO   Document 6-1   Filed 07/20/20   Page 2 of 5




                                                           EXHIBIT 1, Page 2 of 5
                                                 DECLARATION OF SHEILA POTTER
                                                       Case No. 3:20-cv-01161-MO
Case 3:20-cv-01161-MO   Document 6-1   Filed 07/20/20   Page 3 of 5




                                                           EXHIBIT 1, Page 3 of 5
                                                 DECLARATION OF SHEILA POTTER
                                                       Case No. 3:20-cv-01161-MO
Case 3:20-cv-01161-MO   Document 6-1   Filed 07/20/20   Page 4 of 5




                                                           EXHIBIT 1, Page 4 of 5
                                                 DECLARATION OF SHEILA POTTER
                                                       Case No. 3:20-cv-01161-MO
Case 3:20-cv-01161-MO   Document 6-1   Filed 07/20/20   Page 5 of 5




                                                           EXHIBIT 1, Page 5 of 5
                                                 DECLARATION OF SHEILA POTTER
                                                       Case No. 3:20-cv-01161-MO
